DETAILED CORRESPONDENCE
This office action is in response to applicant’s filing dated January 17, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 5-8 and 10-23 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed January 17, 2022.  Acknowledgement is made of Applicant's amendment of claim(s) 5.  Claims 1-4 and 9 were previously canceled. 
Applicants elected without traverse Group II, drawn to a method of treating a hyperkinetic movement disorder in a subject in need thereof, the method comprising administering to the subject a unit dosage form comprising (+)-β-dihydrotetrabenazine, or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable excipient, wherein the (+)-β-dihydrotetrabenazine is accompanied by no more than 20% by weight, relative to the (+)-β-dihydrotetrabenazine, of any other dihydrotetrabenazine isomers as the elected invention and Tourette’s syndrome as the elected hyperkinetic disorder species in the reply filed on January 9, 2019.  New claims 14-23 are directed to the elected invention and thus is presently under examination.
Claims 5-8 and 10-23 are presently under examination as they relate to the elected species:  Tourette’s syndrome.
Priority
The present application claims benefit of US Provisional Application No. 62/515,935 filed on June 6, 2017 and claims benefit of foreign priority to GB 1705305.9 filed April 1, 2017.  The effective filing date of the instant application is April 1, 2017. 

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

New Objections and/or Rejections
Not Necessitated by Claim Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-8, 11-13, 15, 17, 20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sommer et al (WO 2015/120110 A2, cited in the IDS filed June 25, 2018).
Regarding claims 5-8, Sommer teaches a method of treating a VMAT2-mediated disease comprising the administration of an extended release pharmaceutical composition comprising tetrabenazine or dihydrotetrabenazine [0083]; in certain embodiments, the VMAT2-mediated disorder is Tourette’s syndrome [0097]; in certain embodiments the composition disclosed comprises one or more HTBZ (dihydrotetrabenazine) compounds including (+)-β-dihydrotetrabenazine [00109]:

    PNG
    media_image1.png
    326
    423
    media_image1.png
    Greyscale

Moreover, Sommer teaches asymmetric centers exist in the compounds disclosed herein;  individual stereoisomers of compounds can be prepared synthetically from commercially available starting materials which contain chiral centers or by preparation of mixtures of 
available or can be made and resolved by techniques known in the art [00122].
MPEP 2131.02 states:  A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).  In the instant case, Sommer explicitly teaches a method of treating Tourette’s syndrome comprising administering a composition comprising dihydrotetrabenazine (genus) and clearly names the dihydrotetrabenazine species: (+)-β-dihydrotetrabenazine.  Thus, the disclosure of Sommer anticipates the claimed method.  A composition comprising (+)-β-dihydrotetrabenazine as the one active agent is the same as a composition wherein the (+)-β-dihydrotetrabenazine is accompanied by 0% by weight of any other dihydrotetrabenazine isomers and thus would read on a composition comprising no more than 20% by weight of any other dihydrotetrabenazine isomers.  Similarly, with regard to instant claim 12, a composition comprising (+)-β-dihydrotetrabenazine as the one active agent is the same as a composition wherein the (+)-β-dihydrotetrabenazine is 100% pure, thus would read on a composition wherein the (+)-β-dihydrotetrabenazine has an isomeric purity of at least 80%.

Regarding the limitation, wherein the (+)-β-dihydrotetrabenazine is not administered with an effective amount of amantadine (instant claim 5) or (+)-β-dihydrotetrabenazine is not instant claim 13), Sommer teaches the terms “active ingredient,” “active compound,” and “active substance” refer to a compound, which is administered, alone or in combination with one or more pharmaceutically acceptable excipients or carriers, to a subject for treating, preventing, or ameliorating one or more symptoms of a disorder [00175].  This reads on no other active agents being administered.

Regarding the claimed amount of  (+)-β-dihydrotetrabenazine of instant claims 5 and 7, Sommer teaches the composition comprises about 5 mg to about 30 mg of dihydrotetrabenazine (claim 60).  MPEP 2131.03 states:
"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).
In the instant case, an amount of  5 mg to about 30 mg falls within the instant claimed ranges of claims 5 and 7 and thus anticipates the claimed ranges of claims 5 and 7.

Regarding claim 11, Sommer teaches amounts of  (+)-β-dihydrotetrabenazine that anticipate the claimed range of claim 7 and thus are construed as an amount sufficient to cause a level of blocking of from 20% to 90% of the VMAT2 proteins in the subject.  Moreover, the wherein limitations of this claim, is considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 2111.04: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 2005).).  In the instant case, to cause a level of blocking of from 20% to 90% of the VMAT2 proteins in the subject is considered to be the intended result of administering to a subject an amount of (+)-β-dihydrotetrabenazine within the claimed range.


Regarding the claimed amount of  (+)-β-dihydrotetrabenazine of instant claims 15 and 20, Sommer teaches the composition comprises about 15 mg of dihydrotetrabenazine (claim 63).

Regarding the claimed amount of  (+)-β-dihydrotetrabenazine of instant claims 17 and 22, Sommer teaches the composition comprises about 30 mg of dihydrotetrabenazine (claim 65).
As such, the teachings of Sommer anticipate the method of claims 5-8, 11-13, 15, 17, 20, and 22.




	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.

3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 14, 16, 18, 19, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sommer et al (WO 2015/120110 A2, cited in the IDS filed June 25, 2018) as applied to claims 5-8, 11-13, 15, 17, 20, and 22 above.
Sommer teaches all the limitations of claim 10 (see above 102), except wherein the amount of (+)-β-dihydrotetrabenazine is from 0.01 mg/kg to 2.0 mg/kg per day.  Similarly, Sommer does not explicitly teach the amount of (+)-β-dihydrotetrabenazine of instant claims 14, 16, 18, 19, 21, and 23.  However, Sommer does teach the composition comprises about 5 mg to about 30 mg of dihydrotetrabenazine (claim 60).  Moreover, Sommer teaches compounds may be administered orally at a dose of from 0.1 to 500 mg/kg per day [00198].  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Response to Arguments
Since a new rejection was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself.
The Declaration of Andrew John Duffield under 37 CFR 1.132 filed January 17, 2022 is insufficient to overcome the rejection of record in view of the new rejection set forth above.  
Maintained Objections and/or Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 5-8 and 10-23 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-31 of copending Application No. 15/939,822 in view of Yao et al (Eur J Med Chem, 2011; 46:1841-1848, cited in the IDS filed June 25, 2018) and Walkup (https://depts.washington.edu/dbpeds/A%20Guide%20to%20TS%20Medications_M-313.pdf., Copyright 2008, cited in a previous Office Action).   
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to methods of treating a movement disorder including the elected Tourette’s syndrome comprising administering (+)-α-dihydrotetrabenazine.  (+)-α-dihydrotetrabenazine is a known stereoisomer of the instantly claimed (+)-β-dihydrotetrabenazine as evidenced by Yao, which teaches all eight stereoisomers of dihydrotetrabenazine as VMAT2 inhibitors (title and Table 1).  Yao teaches both the (+)-α-dihydrotetrabenazine ((2R,3R,11bR)-DHTBZ) and (+)-β-dihydrotetrabenazine ((2S,3R,11bR)-DHTBZ) have high binding affinity for VMAT2 (see Table 2).  It would have been obvious to one of ordinary skill in the art to substitute one stereoisomer for the other since the prior art prima facie obvious to one of ordinary skill in the art to monitor a patient for efficacy and side-effects through a clinical evaluation and to adjust the treatment regimen based on the clinical evaluation.  Determining the optimum dose for treatment is a result-effective variable, i.e. a variable that achieves a recognized result and therefore, the determination of the optimum or workable dosing regimen would have been well within the practice of routine experimentation by the skilled artisan.  This is further supported by Walkup which teaches general principles of medication treatment include identifying a clinician who has the expertise and the time to do the evaluation and be able to start and monitor medication treatment (page 1, left, last bridge paragraph); and the final step is the actual treatment trial — a process of finding the best dose with the fewest side effects; most clinicians begin medication with a low dose and increase the dose over time in order to reduce tic severity while keeping medication side effects to a minimum; it is extremely important when beginning medication to report both the benefits and side effects to the clinician so that the best and safest dose of medication can be found (page 1, right, 3rd paragraph).  Thus, it would have been obvious to one of ordinary skill in the art to modify the method of the copending application to substitute one stereoisomer for the other since the prior art teaches how to make each stereoisomer and that each function as VMAT2 inhibitors and clinically evaluate the treatment and adjust the dose based on efficacy and presence of adverse effects, resulting in the practice of the instant claims with a reasonable expectation of success.

Claims5-8 and 10-23 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5-11 and 17-23 of copending Application No. 15/939,828 in view of Yao et al (Eur J Med Chem, 2011; 46:1841-1848, cited in the IDS filed June 25, 2018). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to methods of treating a movement disorder including the elected Tourette’s syndrome comprising administering a combination of (+)-α-dihydrotetrabenazine and (-)-α-dihydrotetrabenazine.  (+)-α-dihydrotetrabenazine and (-)-α-dihydrotetrabenazine are known stereoisomers of the instantly claimed (+)-β-dihydrotetrabenazine as evidenced by Yao, which teaches all eight stereoisomers of dihydrotetrabenazine as VMAT2 inhibitors (title and Table 1).  Yao teaches (+)-α-dihydrotetrabenazine ((2R,3R,11bR)-DHTBZ), (-)-α-dihydrotetrabenazine ((2S,3S,11bS)-DHTBZ) and (+)-β-dihydrotetrabenazine ((2S,3R,11bR)-DHTBZ) have high binding affinity for VMAT2 (see Table 2).  It would have been obvious to one of ordinary skill in the art to substitute one or more stereoisomers for the other since the prior art teaches how to make each stereoisomer and that they function as VMAT2 inhibitors, resulting in the practice of the instant claims with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
With regard to the double patenting rejection, applicant's request for this rejection to be held in abeyance until all other rejections are overcome has been acknowledged.  The double patenting rejection is maintained and held in abeyance.

Conclusion
	Claims 5-8 and 10-23 are presently under examination.
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088.  The examiner can normally be reached on 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






	/Rayna Rodriguez/             Examiner, Art Unit 1628